Citation Nr: 0511159	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from April 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.  

This case was remanded by the Board in February 2004.  For 
the reasons explained below, it is again necessary to return 
this case to the RO for further development.  This appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.   


REMAND

By a February 2004 decision, the Board remanded this case.  
In the February 2004 action, the Board noted that it was the 
appellant's contention that he contracted hepatitis C when he 
received immunization shots upon his induction into the 
military.  The appellant also maintained that another 
possible way he contracted hepatitis C during service was 
when he was stationed in Germany and handled dogs.  He 
indicated that he served with a platoon that kept over 20 
dogs and that he suffered bites and scratches from the dogs.  
According to the appellant, he also gave the dogs shots and 
suffered puncture wounds.  In this regard, the appellant had 
submitted a copy of a Certificate of Training from the 
Department of the Army, 110th Medical Detachment, dated in 
April 1971, which showed that the appellant received 
veterinary medical training at the U.S. Army Veterinary 
Clinic in Frankfurt, Germany, from August to September 1970.  
According to the certificate, the appellant received 
instruction in the various areas of veterinary care, to 
include immunizations, minor surgical techniques, emergency 
medical care, infections disease control, and fecal 
examinations.  

In the Board's February 2004 decision, the Board noted that 
in March 2002, the appellant underwent a VA examination.  
Following the physical examination, the examining physician 
stated that the available reports indicated that the 
appellant had previously been diagnosed with hepatitis C.  
According to the examiner, risk factors which may have caused 
the appellant's infection could have included injection in 
the Armed Services with immunizing guns, and scratches and 
bites from dogs and cats.  However, the examiner noted that 
he could not determine which risk factor was the actual cause 
of the appellant's infection.  According to the Board, 
following the appellant's March 2002 VA examination, a Report 
of Contact, showed that in October 2002, the RO contacted a 
Dr. M. from the Minneapolis VA Medical Center (VAMC) and 
asked whether hepatitis C could be transmitted between 
species, i.e., from a dog to a human.  It was noted that 
according to Dr. M., contact had to be "blood to blood, 
human to human."  In addition, the Board observed that 
although the appellant reported in his March 2002 VA 
examination that he did not drink any alcohol or use any 
street drugs, VAMC outpatient treatment records, from July to 
October 1999, showed intermittent treatment for alcohol and 
cocaine dependence.  In this regard, the Board noted that 
major risk factors for the hepatitis C virus included 
intranasal cocaine.  Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (November 30, 
1998).  

In light of the above, the Board requested that the RO 
provide the appellant a comprehensive examination by an 
appropriate specialist to determine the nature and etiology 
of hepatitis C, if found.  After a review of the examination 
findings and the entire evidence of record, the examiner was 
requested to render an opinion as to whether any currently 
diagnosed hepatitis C was related to the appellant's period 
of active military service, to specifically include any in-
service immunization shots and/or any animal bites or 
scratches.  In answering the above, the examiner was also 
requested to provide an opinion as to which risk factor was 
the most likely cause of the appellant's hepatitis C.  The 
examiner's opinion was to be supported by discussing all risk 
factors related to the appellant, to specifically include the 
appellant's reported alcohol and cocaine dependence.  If the 
examiner could not determine which risk factor was the likely 
cause of the appellant's hepatitis C, the examiner was to so 
state, and explain.   

As per the Board's February 2004 decision, the appellant 
underwent a VA examination in November 2004 which was 
conducted by V.K., M.D.  Following the examination, Dr. K. 
diagnosed the appellant with hepatitis C.  In addition, Dr. 
K. stated that in regard to the risk factors which led to the 
appellant's infection with hepatitis C, the appellant denied 
blood transfusions before 1992, hemodialysis, or unexplained 
liver disease.  However, Dr. K. reported that the appellant 
had a wide spectrum of factors including using needles to 
inject recreational drugs, snorting drugs like heroin or 
cocaine through the nose, exposure to other people's blood 
through the skin or mucous membranes, the presence of body 
piercing, multiple sexual partners, and excessive alcohol use 
in the past.  According to Dr. K., he was unable to select 
only one factor that led to infection with the appellant's 
hepatitis C.     

Upon a review of the November 2004 VA examination report, the 
Board finds that the examiner did not specifically address 
the question of whether any currently diagnosed hepatitis C 
was related to the appellant's period of active military 
service, to specifically include any in-service immunization 
shots and/or any animal bites or scratches.  Therefore, in 
light of the above, it is the Board's determination that the 
RO has not complied with the instructions from the February 
2004 remand.  The Board observes that it is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board and the RO with remand directives is neither optional 
nor discretionary.  Where the remand of the Board or the 
Court is not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should arrange for the claims 
folder to be reviewed again by Dr. K., 
the November 2004 VA examiner.  Dr. K. 
should specifically review the March 2002 
VA examination report and the October 
2002 Report of Contact between the RO and 
Dr. M. from the Minneapolis VAMC.  It is 
also requested that Dr. K. review the 
recently issued Veterans Benefits 
Administration Fast Letter 04-13, dated 
on June 29, 2004, which discusses the 
matter of transmission of the hepatitis C 
virus with a "jet air gun."  Following 
a review of the aforementioned evidence, 
and the entire evidence of record, Dr. K. 
should address the question of whether 
any currently diagnosed hepatitis C is 
related to the appellant's period of 
active military service, to specifically 
include any in-service immunization shots 
and/or any animal bites or scratches.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.  

2.  If Dr. K., the November 2004 VA 
examiner, is no longer available, the RO 
should refer the appellant's claims 
folder and a copy of this remand to an 
appropriately qualified medical 
specialist.  The reviewing examiner is 
requested to review the claims folder.  
Specifically, the examiner is requested 
to review the March 2002 and November 
2004 VA examination reports, and the 
October 2002 Report of Contact between 
the RO and Dr. M. from the Minneapolis 
VAMC.  It is also requested that the 
examiner review the recently issued 
Veterans Benefits Administration Fast 
Letter 04-13, dated on June 29, 2004, 
which discusses the matter of 
transmission of the hepatitis C virus 
with a "jet air gun."  The examiner is 
further requested to review the VAMC 
outpatient treatment records, from July 
to October 1999, which reflect 
intermittent treatment for alcohol and 
cocaine dependence, and the VA Hospital 
Summary which shows that while the 
appellant was hospitalized from April to 
May 1975, it was noted that according to 
the appellant, his problems included drug 
abuse.  After a review of the entire 
evidence of record, the examiner should 
render an opinion as to whether any 
currently diagnosed hepatitis C is 
related to the appellant's period of 
active military service, to specifically 
include any in-service immunization shots 
and/or any animal bites or scratches.  In 
answering the above, the examiner is 
requested to provide an opinion as to 
which risk factor is the most likely 
cause of the appellant's hepatitis C.  
The examiner's opinion should be 
supported by discussing all risk factors 
related to the appellant, to specifically 
include the appellant's reported alcohol 
and cocaine dependence.  If the examiner 
cannot determine which risk factor is the 
likely cause of the appellant's hepatitis 
C, the examiner should so state, and 
explain.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.       

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The 
RO must also ensure that the requested VA 
medical report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.      

4.  The RO must then review and re-
adjudicate the issue on appeal.  If any 
such action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




